UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1643



In Re: CREATIVE GOLDSMITHS OF WASHINGTON,
D.C., INCORPORATED,

                                                              Debtor.
_________________________

ROGER SCHLOSSBERG, Trustee,

                                               Plaintiff - Appellee,

         versus

JERRY BLIER,

                                              Defendant - Appellant,

         and


US TRUSTEE,

                                                  Party in Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
95-1436-PJM, BK-92-11468-SD, AP-94-1363-DK)

Submitted:     September 17, 1996          Decided:   October 9, 1996


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
2
Jerry Blier, Appellant Pro Se. Roger Schlossberg, SCHLOSSBERG &
ASSOCIATES, Hagerstown, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jerry Blier appeals the district court's order dismissing his

appeal to that court from the bankruptcy court. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Schlossberg v. Blier, Nos. CA-95-1436-PJM; BK-92-11468-SD;

AP-94-1363-DK (D. Md. Apr. 26, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                3